EXHIBIT 1 JOINT FILING AGREEMENT Pursuant to Rule13(d)-1(k)(1)promulgated under the Securities Exchange Act of 1934, as amended, each of the undersigned acknowledges and agrees that the foregoing statement on this Schedule 13G is filed on behalf of the undersigned and that all subsequent amendments to this statement on Schedule13G shall be filed on behalf of the undersigned without the necessity of filing additional joint acquisition statements. Each of the undersigned acknowledges that it shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the other, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated as of February 14, 2011. INTERSTATE 15 HOLDINGS, L.P. By:Interstate 15 Holdings GP, LLC Its:General Partner By:Oaktree Capital Management, L.P. Its:Sole and Managing Member By: /s/ Richard Ting Name:Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name:Emily Alexander Title:Managing Director INTERSTATE 15 HOLDINGS GP, LLC By:Oaktree Capital Management, L.P. Its:Sole and Managing Member By: /s/ Richard Ting Name:Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name:Emily Alexander Title:Managing Director OAKTREE CAPITAL MANAGEMENT, L.P. By: /s/ Richard Ting Name:Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name:Emily Alexander Title:Managing Director Signature Page to Joint Filing Agreement OAKTREE HOLDINGS, INC. By: /s/ Richard Ting Name:Richard Ting Title:Managing Director, Associate General Counsel and Assistant Secretary By: /s/ Emily Alexander Name:Emily Alexander Title:Managing Director OAKTREE CAPITAL GROUP, LLC By: /s/ Richard Ting Name:Richard Ting Title:Managing Director, Associate General Counsel and Assistant Secretary By: /s/ Emily Alexander Name:Emily Alexander Title:Managing Director OAKTREE CAPITAL GROUP HOLDINGS, L.P. By:Oaktree Capital Group Holdings GP, LLC Its:General Partner By: /s/ Richard Ting Name:Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name:Emily Alexander Title:Managing Director OAKTREE CAPITAL GROUP HOLDINGS GP, LLC By: /s/ Richard Ting Name:Richard Ting Title:Managing Director and Associate General Counsel By: /s/ Emily Alexander Name:Emily Alexander Title:Managing Director Signature Page to Joint Filing Agreement
